USCA4 Appeal: 20-6712     Doc: 59        Filed: 11/03/2022   Pg: 1 of 10




                                            PUBLISHED

                             UNITED STATES COURT OF APPEALS
                                 FOR THE FOURTH CIRCUIT


                                             No. 20-6712


        ARTHUR LEE SANFORD,

                           Petitioner - Appellant,

                     v.

        HAROLD W. CLARKE, Dir.; Virginia DOC,

                           Respondent - Appellee.


        Appeal from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Leonie M. Brinkema, District Judge. (1:18-cv-00303-LMB-TCB)


        Argued: September 14, 2022                               Decided: November 3, 2022


        Before NIEMEYER, DIAZ, and QUATTLEBAUM, Circuit Judges.


        Vacated and remanded by published opinion. Judge Quattlebaum wrote the opinion, in
        which Judge Niemeyer and Judge Diaz join.


        ARGUED: Daniel Scott Harawa, WASHINGTON UNIVERSITY SCHOOL OF LAW,
        St. Louis, Missouri, for Appellant. Leanna Catherine Minix, OFFICE OF THE
        ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee. ON BRIEF:
        Sara Hubaishi, Student Counsel, Drew Smith, Student Counsel, Lauren Speer, Student
        Counsel, Appellate Clinic, WASHINGTON UNIVERSITY SCHOOL OF LAW, St. Louis,
        Missouri, for Appellant. Mark R. Herring, Attorney General, K. Scott Miles, Deputy
        Attorney General, Donald E. Jeffrey III, Senior Assistant Attorney General, OFFICE OF
        THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.
USCA4 Appeal: 20-6712       Doc: 59          Filed: 11/03/2022       Pg: 2 of 10




        QUATTLEBAUM, Circuit Judge:

               Rule 5 of the Rules Governing Section 2254 Cases in the United States District

        Courts requires the state, in responding to a 28 U.S.C. § 2254 petition, to attach to its

        answer the portions of the state court transcripts it deems relevant. It also requires the state

        to include with the answer any appellate brief from the § 2254 petitioner contesting a

        conviction, sentence, adverse judgment or order in a post-conviction proceeding. While

        there are a number of ancillary issues arising from this peculiar procedural appeal, our

        primary inquiry is whether those Rule 5 requirements are mandatory or whether a district

        court has discretion to relieve the state from strict compliance.



                                                        I.

               Arthur Lee Sanford was convicted of second-degree murder in January 2013 in the

        Circuit Court for the City of Newport News, Virginia. J.A. 235. After exhausting direct

        appeals to the Virginia Court of Appeals and the Virginia Supreme Court, Sanford filed a

        pro se writ of habeas corpus in March 2015 in the Newport News Circuit Court. That court

        dismissed the petition. J.A. 240, 243. Sanford, proceeding pro se, unsuccessfully appealed

        the dismissal to the Virginia Supreme Court. J.A. 243.

               After that, Sanford filed a 28 U.S.C. § 2254 petition in the United States District

        Court for the Eastern District of Virginia. The district court ordered the state to file a

        responsive pleading to show cause why the writ should not be granted. J.A. 5, 60. It also

        instructed the state to treat the order as a “request that the records of the state criminal trial



                                                        2
USCA4 Appeal: 20-6712       Doc: 59          Filed: 11/03/2022       Pg: 3 of 10




        and habeas corpus proceedings, if pertinent and available, be forwarded to the Clerk’s

        Office in Alexandria, Virginia.” J.A. 60.

               In response, the state delivered letters to the Newport News Circuit Court, the Court

        of Appeals of Virginia and the Supreme Court of Virginia requesting that their clerks’

        offices forward a certified copy of each court’s records directly to the federal district court.

        S.J.A. 13. The district court did not upload the state court records it received to its docket.

        It noted its receipt of the records from the Newport News Circuit Court and the Supreme

        Court of Virginia only in a private internal docket available to neither the parties nor the

        public. J.A. 1.

               The state filed a Rule 5 answer and motion to dismiss, along with a brief in support.

        J.A. 62. Five exhibits were attached. 1 The exhibits, however, did not include portions of

        the state court transcript that the state cited in its brief. Nor did they include the entirety of

        Sanford’s petition appealing the state habeas court’s ruling. These omissions violated Rule

        5(c) and (d), respectively.

               Sanford moved to order records, asking the district court to “order the state’s trial

        records” and alleging that “respondent’s violation of Rule 5 foreclose[d] [the] development

        of a complete factual record . . . .” J.A. 224. In denying Sanford’s motion, the district court




               1
                 The five exhibits were (1) the Court of Appeals of Virginia’s per curiam order,
        denying Sanford’s petition for appeal, J.A. 111, (2) Sanford’s petition for a writ of habeas
        corpus filed in the state habeas court, J.A. 117, (3) the state habeas court’s final order
        denying and dismissing the petition, J.A. 162, (4) 24 pages of Sanford’s petition for appeal
        to the Supreme Court of Virginia from the state habeas court’s opinion, J.A. 187 and (5)
        the Supreme Court of Virginia’s order denying Sanford’s habeas appeal, J.A. 211.
                                                        3
USCA4 Appeal: 20-6712       Doc: 59         Filed: 11/03/2022      Pg: 4 of 10




        did not address the allegation that the state violated Rule 5. Instead, that order only

        discussed a documentary transcript that Sanford also requested in the motion. J.A. 234.

               Sanford’s response to the state’s motion to dismiss again asserted that the state failed

        to comply fully with Rule 5(b), (c) and (d). J.A. 212. Despite that, the district court granted

        the state’s motion without addressing Sanford’s allegations of the Rule 5 violation. J.A.

        235. Sanford points out that, in its memorandum opinion, the district court “only cited

        portions of the trial transcript that the State cited in its Answer.” Op. Br. 11; see also J.A.

        235–67.

               After his habeas petition was dismissed, Sanford sought a certificate of

        appealability. Yet he failed at that time to make the required substantial showing that he

        had been denied a constitutional right. J.A. 273. 20 U.S.C. §2253(c)(2). So, we denied a

        certificate of appealability and dismissed the appeal.

               Sanford next moved under Rule 60(b) of the Federal Rules of Civil Procedure for

        relief from judgment, “challenging the procedural ruling of the courts and the defects in

        the integrity” of his federal habeas proceeding. J.A. 277. Sanford asserted that the state’s

        failure to serve a complete answer, including mandatory exhibits, violated Rule 5 and his

        due process rights. Id. He also alleged that the district court “made its decision on [a]

        materially incomplete record.” J.A. 280.

               The district court denied this motion, stating that “the record does not support

        [Sanford’s] claim about an incomplete record.” J.A. 286. It added that the court was “in

        possession of and considered all the records of petitioner’s state trial, appellate, and habeas

        proceedings before ruling on the motion to dismiss.” Id. The district court also revealed—

                                                      4
USCA4 Appeal: 20-6712      Doc: 59          Filed: 11/03/2022     Pg: 5 of 10




        for the first time, as noted by Sanford—that it received “the record of the direct appeal and

        the habeas appeal” from the Supreme Court of Virginia on May 7, 2018, and the records

        of the “criminal trial and the circuit level habeas proceedings” from the Newport News

        Circuit Court on May 10, 2018. Id. It cited public docket number 10 (state’s Roseboro 2

        notice) and private docket number 11 (not publicly available) for this proposition. Id.

               Sanford appealed the denial of the Rule 60(b) motion. When the district court sent

        us its records, the state habeas records were not included. We determined Sanford made

        the required substantial showing of a denial of constitutional rights and issued a certificate

        of appealability on the following question: “whether the district court erred in denying his

        Rule 60(b) motion when he was not provided notice of the district court’s receipt of state

        records or served with complete copies of relevant state court documents that were relied

        on or referenced in his § 2254 proceedings, in violation of procedural due process and

        procedural rules.” J.A. 313.



                                                     II.

               Section 2254 permits certain challenges to state court convictions and sentences.

        And, under authority granted by Congress, the Supreme Court has adopted rules governing




               2
                 Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), requires that a pro se party
        against whom a motion for summary judgment is filed must be given notice of his right to
        file counter-affidavits or other responsive material, as well as informed that failure to file
        such material may result in dismissal of his case.

                                                      5
USCA4 Appeal: 20-6712       Doc: 59         Filed: 11/03/2022      Pg: 6 of 10




        § 2254 petitions. 3 Rule 5 governs the state’s answer and reply to a § 2254 petition. The rule

        dictates that an answer is required only when ordered by a judge. But, when an answer is

        ordered, the rule requires the answer to contain specified elements. Relevant here, Rule

        5(c) requires the state to attach to its answer “parts of the transcript that the respondent

        considers relevant” and Rule 5(d) requires the state to file a copy of “any brief that the

        petitioner submitted in an appellate court contesting the conviction or sentence, or

        contesting an adverse judgment or order in a post-conviction proceeding.”

                                                      A.

               The state admits it failed to comply with Rule 5(c) and 5(d). Yet it asserts that the

        district court did not abuse its discretion by relieving it of Rule 5’s requirements—an

        argument that hinges on the state’s position that the district court had discretion to do so in

        the first place.

               The text of Rule 5 makes clear that these requirements are mandatory. Under

        subsection (c), “[t]he respondent must attach to the answer parts of the transcript that the

        respondent considers relevant.” Under subsection (d)(1), “[t]he respondent must also file

        with the answer a copy of . . . any brief that the petitioner submitted in an appellate court

        contesting the conviction or sentence . . . .” By using “must,” Congress clarified that

        compliance is required.



               3
                 The Rules Enabling Act, 29 U.S.C. § 2072, gives the Supreme Court the power to
        promulgate procedural and evidentiary rules in the federal judiciary. The Supreme Court
        must transmit any rule proposed under § 2072 to Congress by May 1 of the year which it
        is to become effective, and it may not take effect until December 1 of that year. 29 U.S.C.
        § 2074.
                                                      6
USCA4 Appeal: 20-6712       Doc: 59          Filed: 11/03/2022       Pg: 7 of 10




               The state references several cases to support its assertion that the district court had

        discretion to relieve it of strict compliance with Rule 5. However, all but one of those cases 4

        relate to Rule 2 of the Rules Governing Section 2254 Cases and Section 2255 Proceedings

        in the United States District Courts. Importantly, the text of that rule explicitly states that

        substantial compliance with Rule 2 is adequate. 5 In contrast, Rule 5 contains no such

        language. A district court’s discretion to forgive strict compliance with a rule that explicitly

        allows for substantial compliance does not support the proposition that a district court has

        discretion to forgive strict compliance with a rule that contains no such provision and, in

        fact, imposes mandatory requirements. 6

                Our decision in Thompson v. Greene, 427 F.3d 263 (4th Cir. 2005), confirms that

        the requirements of Rule 5 are mandatory. There, we determined that the state, when

        responding to a § 2254 petition, must serve its answer, along with exhibits, on the

        petitioner. Id. at 268. And since there the government failed to do this, we vacated the



               4
                  The remaining case, United States v. Pittman, 209 F.3d 314 (4th Cir. 2000),
        likewise does not support the state’s argument. Unlike this case, that appeal involved the
        district court’s denial of a habeas petitioner’s motion to amend his § 2255 petition.
               5
                  Rule 2 of each set of rules specifies the form in which an individual must move
        for relief under § 2254 or § 2255. Rule 2(d) of the Rules Governing Section 2254 Cases in
        the United States District Courts states that “the petition must substantially follow either
        the form appended to these rules or a form prescribed by a local district-court rule.” Rule
        2(c) Rules Governing Section 2255 Proceedings in the United States District Courts states
        that “[t]he motion must substantially follow either the form appended to these rules or a
        form prescribed by a local district court-rule.”
               6
                 Furthermore, the district court never acknowledged the state’s lack of compliance
        with Rule 5. It is thus difficult to credit the state’s argument that the district court exercised
        discretion in relieving it of strict compliance.
                                                        7
USCA4 Appeal: 20-6712       Doc: 59          Filed: 11/03/2022      Pg: 8 of 10




        district court’s dismissal of the § 2254 petition and remanded for further proceedings. The

        state argues that Thompson’s holding applies only to documents labeled as exhibits and not

        to documents that are explicitly mentioned in Rule 5(c) or 5(d). We reject this distinction.

        In fact, it seems a lot like splitting hairs. If anything, it is more apparent that, as compared

        to exhibits in the general sense, items explicitly mentioned by Rule 5—portions of the

        transcript the state deems to be relevant and any brief the petitioner submitted to an

        appellate court—are part of the answer itself and thus require service.

               Thompson also forecloses many of the state’s remaining arguments. For instance,

        the state suggests that because Sanford cited the underlying transcripts thirty-eight times

        in his own petition, he has not established prejudice and the district court’s error was

        harmless. The state makes a similar argument about Sanford’s habeas petition to the

        Virginia Supreme Court, suggesting that because Sanford authored the document himself,

        he fails to establish he was prejudiced by the state’s Rule 5(d) violation. But when the state

        in Thompson argued that it was “not required to serve exhibits on habeas corpus petitioners

        because they should already possess either the documents or a general knowledge of their

        contents,” we rejected that comparable argument as “border[ing] on the frivolous.”

        Thompson, 427 F.3d at 271 (“It is irrelevant whether a petitioner can demonstrate need to

        the court, or whether he already has the documents.”). 7 Under Thompson, lack of prejudice

        does not excuse the state’s failure to fulfil Rule 5’s mandatory compliance requirement.




               7
                We also note that even if harm were relevant to our analysis, we cannot determine
        whether the error was harmless, given the missing state habeas records on appeal.
                                                       8
USCA4 Appeal: 20-6712      Doc: 59         Filed: 11/03/2022      Pg: 9 of 10




                                                     B.

               The state also asserts that plain-error review should apply because Sanford did not

        argue to the district court that the state’s failure to provide him with transcripts impaired

        his ability to reply to its Motion to Dismiss. Op. Br. 26. The state contends that because

        Sanford indicated below that his primary concern was the district court’s lack of records,

        rather than his own lack of records, plain-error review should apply to his argument on

        appeal that Rule 5 requires service. Op. Br. 28. For three reasons, we disagree.

               First, Sanford was proceeding pro se in the district court. Pro se filings are to be

        construed liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007). Second, the principle that

        an argument must be preserved in the district court “does not demand the incantation of

        particular words; rather, it requires that the lower court be fairly put on notice as to the

        substance of the issue.” Nelson v. Adams USA, Inc., 529 U.S. 460, 469 (2000). Ample

        evidence shows that the district court was on notice of Sanford’s assertion that the state

        violated Rule 5. In fact, he asserted in three separate motions below that the state violated

        the rule. And third, the fact that Sanford’s concerns over the state’s failure to comply with

        Rule 5 below focused on his perception that the district court lacked records more than his

        own lack of records does not mean he failed to preserve the argument that the state violated

        Rule 5. That level of precision is not required. United States v. Boyd, 5 F.4th 550, 556 (4th

        Cir. 2021) (“‘[V]ariations’ on arguments made below may be pursued, so long as the

        appealing party ‘asked both courts to evaluate the same fundamental question.’”). Even

        though the arguments may not be identical, Sanford advanced the substance of the



                                                     9
USCA4 Appeal: 20-6712      Doc: 59         Filed: 11/03/2022      Pg: 10 of 10




        argument he presses here—that the state failed to comply with Rule 5—below. In sum, we

        conclude Sanford preserved the issue.



                                                    III.

               For the reasons described above, we vacate and remand to the district court with the

        following instructions: (1) the state must file a Rule 5-compliant Answer; (2) the district

        court shall determine if it has the records it requested—those “pertinent and available”—

        and, in this inquiry, address the state habeas records that were missing when the file was

        transferred to us; and (3) finally, the district court shall reconsider the state’s motion to

        dismiss, considering the complete answer and the records it first requested. 8

                                                                     VACATED AND REMANDED




               8
                  The certificate of appealability also addresses the question whether the district
        court’s private docket entries violated due process or procedural rules. We need not reach
        that question, given the relief awarded. We are confident Sanford will be given the
        opportunity to examine documents that are before the district court and may be relied upon
        in its decisions.
                                                     10